Maharaj v LaRoche (2014 NY Slip Op 07132)





Maharaj v LaRoche


2014 NY Slip Op 07132


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2013-00397
 (Index No. 48819/99)

[*1]Rahseida Maharaj, respondent, 
vDaniel LaRoche, appellant, et al., defendant.


Frank A. Racano, Howard Beach, N.Y., for appellant.
Adrian A. Ellis, LLC, Brooklyn, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for defamation, the defendant Daniel LaRoche appeals from a judgment of the Supreme Court, Kings County (Knipel, J.), dated September 13, 2012, which, after a jury trial, is in favor of the plaintiff and against him in the principal sum of $172,320.
ORDERED that the judgment is affirmed, with costs.
A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; Crooks v E. Peters, LLC, 103 AD3d 828, 829; Verizon N.Y., Inc. v Orange & Rockland Utils., Inc., 100 AD3d 983; Buckenberger v Clark Constr. Corp., 208 AD2d 790, 791; Nicastro v Park, 113 AD2d 129, 134). A fair interpretation of the evidence supports the jury verdict in favor of the plaintiff (see Jones v Curry, 303 AD2d 461).
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court